                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY


MARK MILBURN, et al.                                                                              PLAINTIFFS


v.                                                          CIVIL ACTION NO. 3:19-CV-155-JRW-RSE


JANE E. WATTS, et al.                                                                          DEFENDANTS

                             MEMORANDUM OPINION AND ORDER
                              GRANTING MOTION TO REMAND

         Plaintiffs filed this wrongful death action against Watts and Barbarella, Louisville LLC in

mid-February 2019.1 DN 1-2. The Complaint says, “Upon information and belief, Defendant,

Jane Watts, is a resident of the State of Indiana.” Id. ¶ 3. Plaintiffs are Kentucky residents. Id.

¶¶ 1, 2. Barbarella is a Florida citizen. DN 1 ¶ 6.

        Plaintiffs now say that Watts is a Kentucky citizen like they are. DN 42. Although

Plaintiffs tried to serve Watts at an Indiana address through the Kentucky Secretary of State, the

summons was returned undelivered. DN 42-1. Watts’s Kentucky driver’s license was issued on

September 9, 2018. DN 42-2. Watts testified that she lived in Louisville from August 2018 to

August 2019. DN 46-1. Before that, she lived in Jeffersonville, Indiana with her former spouse.

Id. She has lived in the Louisville area for six years and is originally from Bowling Green. Id.

        The Court has diversity jurisdiction when the matter in controversy exceeds $75,000, and

the lawsuit is between “citizens of different States.” 28 U.S.C. § 1332(a)(1). The Court presumes

that it doesn’t have jurisdiction. Thomas v. Bd. Tr. Ohio State Univ., 195 U.S. 207, 211 (1904).




1
 The Complaint has a file stamp that says, “RECEIVED FEB 18 2019,” indicating that Plaintiffs filed it in Jefferson
Circuit Court on February 18, 2019. DN 1-2. However, both Plaintiffs and Barbarella say the Complaint was filed
on February 13, 2019. DN 1 ¶ 2 & DN 42 at #136. This difference is immaterial because Barbarella didn’t provide
any evidence on Watts’s domicile on either date.

                                                        1
       Barbarella, the removing party, bears the burden of demonstrating jurisdiction. Varsity

Brands, Inc. v. Star Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015). Despite bearing this burden,

Barbarella didn’t attach any evidence contradicting Plaintiffs’ evidence. Instead, it relies on

Watts’s Answer, where she admitted on March 7, 2019 that she “is a resident of the State of

Indiana.” DN 11 ¶ 3 (admitting DN 1-2 ¶ 3).

       Barbarella makes too much of Watts’s admission. Although Watts admitted on March 7,

2019 that she was an Indiana resident, having an Indiana residence is not the same as being an

Indiana citizen. Steigleder v. McQuesten, 198 U.S. 141, 143 (1905). Domicile – not residence –

determines a party’s citizenship. Prime Rate Premium Fin. Corp. v. Larson, 930 F.3d 759, 765

(6th Cir. 2019). Domicile has two components: residence and intent to remain. Mitchell v. United

States, 88 U.S. 350, 353 (1874).

       Barbarella has not demonstrated that Watts was an Indiana citizen in February 2019. Watts

testified that she was a Kentucky resident at that time. There is no evidence suggesting that though

Watts moved back to Kentucky, she intended to remain in Indiana where she lived with her former

spouse. Conversely, her Kentucky driver’s license and decision to move back to Kentucky provide

at least some evidence that she intended to remain in Kentucky. The Court concludes that Watts

is a Kentucky citizen, and therefore, it lacks jurisdiction over this case.

       Accordingly, the Court GRANTS Plaintiffs’ motion to remand (DN 42). The Court

REMANDS this matter to Jefferson Circuit Court and DISMISSES this action without

prejudice.




                                                                              3/17/2020


                                                  2
